        Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 1 of 17



Brianne C. McClafferty
HOLLAND & HART LLP
401 N. 31st Street, Suite 1500
Billings, MT 59101
Telephone: 406.252.2166
Facsimile: 406.545.2266
Email: bcmcclafferty@hollandhart.com

Bradley T. Cave (pending pro hac vice)
HOLLAND & HART LLP
2515 Warren Avenue, Suite 450
P.O. Box 1347
Cheyenne, WY 82003-1347
Telephone: 307.778.4200
Facsimile: 307.778.8175
Email: bcave@hollandhart.com

ATTORNEYS FOR DEFENDANTS MOUNTAIN WEST
FARM BUREAU MUTUAL INSURANCE COMPANY
AND WESTERN FARM BUREAU SERVICE COMPANY, INC.

                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION

DANIELLE SCHULZ,                           )   Cause No. 9:20-cv-00088-DLC
                                           )
       Plaintiff,                          )
                                           )
       v.
                                           )   DEFENDANTS’ MOUNTAIN
MOUNTAIN WEST FARM BUREAU                  )   WEST FARM BUREAU
MUTUAL INSURANCE COMPANY,                  )   MUTUAL COMPANY’S AND
WESTERN FARM BUREAU SERVICE                )   WESTERN FARM BUREAU
COMPANY, INC., FARM BUREAU LIFE            )   SERVICE COMPANY’S BRIEF
INSURANCE COMPANY, a subsidiary of         )   IN SUPPORT OF MOTION TO
FBL FINANCIAL GROUP, INC., ABC             )   DISMISS COUNT III, COUNT
Corporations 1-5, and JOHN DOES 1-5,       )   VI, AND COUNT VII
                                           )
       Defendants.                         )
          Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 2 of 17



         Defendants Mountain West Farm Bureau Mutual Insurance Company and

Western Farm Bureau Service Company, Inc., by and through their counsel of

record, Holland & Hart LLP, hereby file this brief in support of their motion to

dismiss Count III, Count VI and Count VII of Plaintiff’s Complaint.

                              I.    INTRODUCTION

         The Court should dismiss Count III, Count VI and Count VII of the

Complaint in this matter as pled against Mountain West Farm Bureau Insurance

Company (“Mountain West”) and Western Farm Bureau Service Company

(“Western Farm”). These counts fail to state a claim upon which the Court can

grant relief. Count III states no cognizable legal theory and thus must be dismissed

as a matter of law. Schulz’s causes of action for fraud (Counts VI and VII) fail to

plead with particularity required elements of constructive and actual fraud. These

Counts fail to meet the applicable pleading standards warranting dismissal.

   II.      RELEVANT ALLEGATIONS OF PLAINTIFF’S COMPLAINT

         Schulz entered into an Agent Agreement with Mountain West for the

purpose of soliciting applications for Mountain West insurance policies and

contracts and to provide quality service to Mountain West policyholders. Compl.

¶¶ 17, 19. Schulz acted as an agent for Mountain West for approximately 14 years.

Compl. ¶ 17. When Schulz failed to provide quality service to Mountain West’s

policyholders, Mountain West terminated the Agency Agreement in accordance



                                       2
         Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 3 of 17



with the agreement’s terms on September 12, 2019. See Compl. ¶ 38. This suit

followed.

        Schulz filed a Complaint against Mountain West, Western Farm, Farm

Bureau Life Insurance Company and FBL Financial Group, Inc. Schulz alleges

causes of action for breach of contract, breach of covenant of good faith and fair

dealing, “violation of MT Department of Labor rules for independent contractors,”

wrongful discharge and constructive and actual fraud. The gravamen of Schulz’s

complaint is that Mountain West had no right to terminate the Agent Agreement

based on its dissatisfaction with Schulz’s performance of the agreement, and

therefore breached the Agent Agreement when it terminated it.1 Schulz

alternatively contends that she was treated as an employee rather than an

independent contractor, was wrongfully discharged as an employee, and that

Defendants committed fraud by creating some unidentified “false impression” with

respect to Schulz’s employment. Compl. ¶¶ 72, 80.

        Mountain West and Western Farm move to dismiss Plaintiff’s causes of

action for violation of Montana Department of Labor rules for independent

contractors (Count III); constructive fraud (Count VI); and actual fraud (Count

VII).

1
 Against Western Farm, Schulz alleges only that it also had a contractual
relationship with Schulz, which was terminated when Mountain West terminated
the Agent Agreement with Ms. Schulz. Compl. ¶¶ 37-38.


                                      3
         Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 4 of 17



                                 III.   ARGUMENT

      A party may move for dismissal of a claim where the allegations contained

in the Complaint fail to state a claim upon which relief can be granted. Fed. R.

Civ. P. 12(b)(6). A cause of action may be dismissed under Fed. R. Civ. P.

12(b)(6) either when it asserts a legal theory that is not cognizable as a matter of

law, or it fails to allege sufficient facts to support an otherwise cognizable legal

claim. SmileCare Dental Grp. v. Delta Dental Plan of Cal., Inc., 88 F.3d 780, 783

(9th Cir. 1996). In addressing a Rule 12(b)(6) challenge, the Court accepts all

factual allegations of the complaint as true, and views the pleading in the light

most favorable to the nonmoving party, but the Court need not “accept legal

conclusions cast in the form of factual allegations if those conclusions cannot

reasonably be drawn from the facts alleged.” PNC Bank, Nat‘l Ass'n v. Wilson,

No. CV 14-80-BU-DWM-JCL, 2015 WL 3887602, at *3 (D. Mont. June 23,

2015).

      The Court’s standard of review under Rule 12(b)(6) is informed by the

provision of Fed. R. Civ. P. 8(a)(2) which requires that a pleading “must contain a

‘short and plain statement of the claim showing that the pleader is entitled to

relief.’” Id. (citing Ashcroft v. Iqbal, 556 U.S. 662, 677-678 (2009) (quoting Fed.

R. Civ. P. 8(a)(2)). To survive a motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible



                                         4
        Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 5 of 17



on its face.’” Ashcroft, 556 U.S. at 678. To meet the plausibility standard, the

plaintiff must plead “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

      A heightened pleading standard applies to fraud claims. A claim of fraud

“must state with particularity the circumstances constituting fraud. . . .” Fed. R.

Civ. P. 9(b). The particularity standard applies to state-law causes of action, as

well as federal causes of action. Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1133

(9th Cir. 2013). To satisfy the particularity standard a pleading must “identify the

who, what, when, where, and how of the misconduct charged, as well as what is

false or misleading about the purportedly fraudulent statement, and why it is false.”

Id. (determining plaintiff’s fraud allegations did not satisfy Rule 9(b) because they

failed to identify when defendants made representations purported to be false).

      Applying the above standards, Schulz’s Counts III, VI, and VII must be

dismissed. As a matter of law, Count III does not stated a cognizable legal theory.

No private cause of action exists for “violation of MT Department of Labor rules

for independent contractors.” Schulz also cites to § 39-2-303, MCA, as a basis for

Count III, but the citation’s purpose is entirely unclear because Schulz alleges no

facts that support a cause of action under that statute. Schulz also has failed to

plead with particularity her claims for constructive and actual fraud. Defendants

are left guessing as to what conduct Schulz alleges was fraudulent. Also, Schulz



                                       5
        Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 6 of 17



omits allegations of required elements of constructive and actual fraud.

Specifically, Schulz makes no allegation that (1) Mountain West or Western Farm

knew that its representation was false at the time it was made; (2) Schulz relied on

such representation; and (3) Schulz’s reliance on such representation caused her

damages. Dismissal of Counts III, VI and VII is warranted.

A.    As a matter of law, Schulz cannot state a private cause of action for
      “violation of MT Department of Labor rules for independent
      contractors.”

      Plaintiff’s Count III fails to state a legally cognizable private cause of action

and therefore must be dismissed. SmileCare Dental Grp., 88 F.3d at 783. Count

III is labeled “violation of MT Department of Labor rules for independent

contractors.” Schulz asserts that “Defendants have not met the criteria to classify

[her] as an Independent Contractor under the laws and statutes of the State of

Montana.” Compl. ¶ 45. However, those rules do not create a private cause of

action exists for an individual who alleges she was classified improperly as an

independent contractor. As such, Schulz’s Count III, must be dismissed for failure

to state a claim upon which this Court can grant relief to Schulz.

      Schulz cites to § 39-1-104, MCA as the basis for her “violation of MT

Department of Labor rules” claim. That provision grants the Montana Department

of Labor and Industry authority to enforce the Fair Labor Standards Act. It affords

no private cause of action. It provides:



                                       6
        Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 7 of 17



             The department may and is hereby authorized to assist
             and cooperate with the wage and hour division and the
             children’s bureau, U.S. department of labor, in the
             enforcement within this state of the Fair Labor Standards
             Act of 1938 . . . and . . . may be reimbursed . . . for the
             reasonable cost of such assistance and cooperation.

§ 39-1-104, MCA (emphasis added). Nothing in § 39-1-104, MCA creates a claim

for reclassification as an employee instead of an independent contractor.

      Likewise, the Montana Department of Labor regulations, found at ARM

24.35.101 to ARM 24.35.301, provide no basis for a private cause of action against

Defendants. Rather, these rules address the Department’s authority for

determining employment status for purposes of determining whether a person

meets the criteria to be exempt from the provisions of the Workers’ Compensation

Act. Specifically, the rules address the process in which an applicant seeks an

Independent Contractor Exemption Certificate. ARM 24.35.111 to ARM

24.35.121. The Independent Contractor Exemption Certificate is a certificate

issued by the Department which signifies that a person is exempt from the

provisions of the Workers’ Compensation Act. ARM 24.35.101(7). The

Department’s decisions may impact a party’s liability in matters related to

“unemployment insurance, the Uninsured Employer’s Fund, wage and hour issues,

human rights and state income tax withholding.” ARM 24.35.205. However, there

is no mechanism for an individual who alleges she is misclassified to seek damages

in district court, and the regulations do not purport to create a private right of


                                        7
         Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 8 of 17



action. Because Schulz can state no cognizable legal theory for violating of the

Department of Labor’s rules regarding the status of employees for purposes of

determining worker’s compensation exemption, Count III must be dismissed for

failure to state a claim.

B.     Plaintiff has failed to state a cause of action under Section 39-2-303,
       MCA.

       Schulz cites to § 39-2-303, MCA in the Count III heading of the Complaint

but includes no factual allegations regarding a claim under that statute. Section

39-2-303 creates a private cause of action for individuals deceived into “chang[ing]

from one place to another in this state” based on misrepresentations or falsities

regarding promised working conditions:

              A person or entity doing business in this state may not
              induce, influence, persuade, or engage workers to change
              from one place to another in this state through or by
              means of deception, misrepresentation, or false
              advertising concerning the kind or character of the work .
              . . or other conditions of employment. . . .

This Court has made clear that this statute applies to a narrow set of circumstances:

intra-state moves. Bentley v. ConocoPhillips Pipeline Co., CV 09-01-M-DWM,

2010 WL 1981324, at *6 (D. Mont. May 14, 2010). “The statutes prevent

Montana businesses from inducing workers to change locations for work based on

false promises.” Id.




                                       8
        Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 9 of 17



      Despite citing this statute, Schulz makes no allegation that: (1) she was

working at some place in the state other than Missoula prior to becoming a

Mountain West agent, (2) the Defendants used deception or misrepresentations to

persuade her to leave employment and move to Missoula to become a Mountain

West agent; (3) that she relied upon Defendants’ misrepresentations in changing

her location to work as a Mountain West agent; or (4) that she sustained damages

as a result of being induced to become a Mountain West agent in Missoula,

Montana. Without such factual allegations, Schulz cannot state a claim under

§ 39-2-303, MCA. As such, Schulz’s Count III, to the extent it attempts to state a

claim under § 39-2-303, MCA should be dismissed.

C.    Schulz has failed to state a claim for constructive fraud or actual fraud.

      Schulz has failed to state a claim for either actual or constructive fraud. As

discussed above, there is a heightened pleading standard for causes of action based

on fraud, which requires the pleading party to “state with particularity the

circumstances constituting fraud. . . .” Schulz’s Complaint fails to meet either the

pleading standard set forth in Fed. R. Civ. P. 8(a)(2) or Fed. R. Civ. P. 9(b).

      First, the Complaint does not identify the “who, what, when, where and

how” of the alleged fraudulent conduct, nor does it attempt to explain what is false

or misleading about the purportedly fraudulent statement. As such, the Complaint

falls short of meeting the Rule 9(b) standard. Second, the Complaint does not even



                                       9
        Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 10 of 17



meet the Rule 8 pleading standard because it fails to allege factual content to make

a prima facie showing of required elements of actual or constructive fraud.

Schulz’s deficient pleading warrants dismissal.

      1.     Schulz fails to plead with particularity causes of action for actual
             and constructive fraud.

      Schulz fails to plead with particularity the fraudulent representation

allegedly made by Mountain West or Western Farm. Schulz pleads that

“Defendants . . . owed a duty to disclose to Plaintiff all material facts relating to the

conditions of her contractual employment including that she would be treated as an

employee and not an independent Agent.” Complaint, ¶¶ 71, 79. Schulz also, in

conclusory fashion, pleads that “Defendants . . . by their words and conduct,

created false impressions and failed to disclose material facts relating to their

refusal to uphold their contracts as written.” Complaint, ¶ 72, 80.

      The reason for the heightened pleading standard in Fed. R. Civ. P. 9(b) is to

prevent defendants from having to guess what conduct the plaintiff alleges is

fraudulent. Becerra v. Dr. Pepper/Seven Up., Inc., 945 F.3d 1225, 1228 (9th Cir.

2019) (“allegations of fraud must be specific enough to give defendants notice of

the particular misconduct which is alleged to constitute the fraud charged.”)

(internal quotations omitted). Schulz does not identify what words or conduct

Defendants purportedly used to create a false impression. Schulz does not identify

what false impression Defendants purportedly created. Schulz does not identify


                                       10
        Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 11 of 17



what material facts Defendants failed to disclose. And, Schulz does not identify

how Defendants knew their purported representations were false. Schulz does not

even differentiate any conduct of the multiple Defendants, lumping them all

together in general conclusory allegations. See Swartz v KPMG, LLP, 476 F.3d

756, 764-65 (9th Cir. 2007) (where multiple defendants are involved, Rule 9(b)

requires plaintiff to present sufficient allegations against each defendant separately

which differentiate the conduct of each defendant).

      Schulz merely references the parties’ contracts and asserts that Defendants

failed to uphold them as written. Failing to comply2 with the terms of a contract is

not fraud. Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047,

1057 (9th Cir. 2011) (recognizing that allegations may constitute a breach of

contract without rising to level of fraud); U.S. ex rel. Hendow v. Univ. of Phoenix,

461 F.3d 1166, 1174 (9th Cir. 2006) (recognizing common principle that failure to

honor one’s promise is “just” a breach of contract but making a promise that one

intends not to keep is fraud). Schulz must do much more to state a claim for fraud.

Salameh, 726 F.3d at 1133 (plaintiff’s fraud claim was not particularly pled

because it did not allege when the purportedly false representation was made);

Depot, Inc. v. Caring for Montanans, Inc., 915 F.3d 643, 668 (9th Cir. 2019), cert.



2
 Mountain West and Western Farm deny any failure to comply with the terms of
the Agent Agreement.


                                      11
        Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 12 of 17



denied, 140 S. Ct. 223 (2019) (plaintiff’s fraud claim was not particularly plead

when it vaguely alleged defendants made misrepresentations in the course of

marketing insurance plans without further detail); McCaul v. First Mont. Bank,

Inc., No. CV 17-41-BU-BMM-JCL, 2018 WL 6717098, at *9 (D. Mont. Oct. 29,

2018) (allegations of defendant’s representations did not satisfy Rule 9(b) because

they did not state with particularity the circumstances constituting fraud,

specifically why statement was false or how defendant knew it was false).

Schulz’s actual and constructive fraud claims should be dismissed because they are

not pled with particularity, as is required by Rule 9(b).

      2.     Schulz pleads no factual allegations to state factual allegations of
             required elements of constructive and actual fraud.

      To establish a prima facie case of actual fraud under § 39-2-904, MCA, the

party asserting the claim must establish the following nine elements: (1) a

representation; (2) the falsity of that representation; (3) the materiality of the

representation; (4) the speaker’s knowledge of the representation’s falsity or

ignorance of its truth; (5) the speaker’s intent that the representation should be

acted upon by the person and in the manner reasonably contemplated; (6) the

hearer’s ignorance of the representation’s falsity; (7) the hearer’s reliance upon the

truth of the representation; (8) the hearer’s right to rely upon the representation;

and (9) the hearer’s consequent and proximate injury or damages caused by their

reliance on the representation. In re Estate of Kindsfather, 2005 MT 51, ¶ 17, 326


                                        12
        Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 13 of 17



Mont. 192, 108 P.3d 487. A claim for constructive fraud under § 28-2-406, MCA,

requires elements similar to actual fraud except that the plaintiff need not prove the

element relating to intent to deceive or dishonesty of purpose. Krohne Fund, LP v.

Simonsen, CV-12-04-BLG-SEH, 2017 WL 3105839, at *2 (D. Mont. July 20,

2017) (citing Town of Geraldine v. Mont. Mun. Ins. Auth., 2008 MT 411, 347

Mont. 267, 198 P.3d 796, 801); Mont. Merch., Inc. v. Dave's Killer Bread, Inc.,

No. CV 17-26-GF-BMM, 2017 WL 2536363, at *2 (D. Mont. June 9, 2017);

Bertelsen v. CitiMortgage, Inc., CV 16-2-BU-JCL, 2017 WL 1368289, at *6-7 (D.

Mont. Apr. 7, 2017), aff'd, 743 Fed. Appx. 128 (9th Cir. 2018) (unpublished).

Thus, to withstand a motion to dismiss on the constructive or actual fraud claims

against Mountain West and Western Farm, Schulz was required to allege facts

sufficient to establish it is plausible that: (1) Mountain West and Western Farm

knew representations it made to her were false; (2) that she relied upon those

representations; and (3) that her reliance on those representations caused her

damages.

      The Complaint makes no factual allegations to allow the court to draw a

reasonable inference that any of the above three elements are present. Schulz

alleges that she entered into an Agent Agreement for employment as an

independent contractor with Mountain West 14 years ago. Compl. ¶ 17. Schulz

seemingly alleges that representations in the Agent Agreement created false



                                      13
       Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 14 of 17



impressions,3 but she does not allege that Mountain West or Western Farm knew

the representations in the Agent Agreement were false when the parties entered

into the Agent Agreement over a decade ago. The gravamen of the Complaint

appears to be that Mountain West violated the Agent Agreement by terminating it,

not that Mountain West made false statements in the agreement. If Schulz claims

that the Agent Agreement created a false impression and therefore constitutes

fraud, she also must plead facts which, when taken as true, establish that Mountain

West and Western Farm knew the representation in the Agent Agreement were

false when the parties entered the agreement. Without doing so, Schulz cannot

state a claim for fraud, and her claim is more akin to a breach of contract cause of

action. Mountain West’s and Western Farm’s knowledge that the representation

was false is a required element of actual and constructive fraud. The omission of

any allegations related to that element warrants dismissal of the fraud claims.

      Also absent from the Complaint is any allegation that Schulz justifiably

relied upon a false statement or that the reliance caused her damage. Both are

required elements of actual and constructive fraud. Schulz does not allege that

Defendants’ alleged false impressions induced her to take some action. In fact, the

central factual allegation of Schulz’s complaint is that Mountain West acted to



3
 Because Schulz has failed to state her fraud claims with particularity, Mountain
West and Western Farm speculate to reach this conclusion.


                                      14
        Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 15 of 17



wrongly terminate her Agent Agreement which caused her damages. Compl.

¶¶ 27-31. She does not allege any damages caused by reliance on some

unspecified representation by Mountain West or Western Farm made many years

earlier. Without such an allegation, Schulz’s causes of action for fraud and

constructive fraud must be dismissed for failure to state a claim upon which this

Court may grant relief.

                               IV.   CONCLUSION

      For the foregoing reasons, Count III, Count VI and Count VII of the

Complaint must be dismissed against Mountain West and Western Farm. Schulz

has no valid legal theory for a private cause of action against Mountain West or

Western Farm for violation of independent contractor rules. Although referencing

§ 39-2-303, MCA in the Complaint, Schulz has failed to state any facts that would

support a claim under said statute. Finally, Schulz’s constructive and actual fraud

claims fail because they are not stated with particularity and they wholly fail to

make any allegations of required elements of constructive or actual fraud.




                                      15
 Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 16 of 17



Respectfully submitted this 19th day of June 2020.


                                   /s/ Brianne C. McClafferty
                                   Brianne C. McClafferty
                                   Holland & Hart LLP

                                   ATTORNEYS FOR DEFENDANTS
                                   MOUNTAIN WEST FARM BUREAU
                                   MUTUAL INSURANCE COMPANY
                                   AND WESTERN FARM BUREAU
                                   SERVICE COMPANY




                              16
          Case 9:20-cv-00088-DLC Document 4 Filed 06/19/20 Page 17 of 17



                       CERTIFICATE OF COMPLIANCE

        The undersigned certifies that Defendants’ Brief in Support of Motion to

Dismiss complies with the requirements of Rule 7.1(d)(2). The lines in this

document are double spaced, except for footnotes and quoted and indented

material, and the document is proportionately spaced with Times New Roman Font

typeface consisting of fourteen characters per inch. The total word count is 3,319

words, excluding caption and certificates of compliance and service. The

undersigned relies on the word count of the word processing system used to

prepare this document.

                                       /s/ Brianne C. McClafferty




14824682_v2




                                      17
